Citation Nr: 0929919	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  06-14 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss. 

2. Entitlement to service connection for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1971 to September 
1973. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions from the Department of 
Veterans Affairs (VA), Regional Office (RO) in Houston, 
Texas. 

The Board acknowledges that the Veteran's substantive appeal 
with respect to the diabetes claim was not timely filed.  
Nevertheless, the Board has jurisdiction to adjudicate the 
merits of the claim. See Rowell v. Principi, 4 Vet. App. 9, 
17 (1993) (failure to file a timely substantive appeal does 
not automatically foreclose an appeal, render a claim final, 
or deprive the Board of jurisdiction over an appeal initiated 
by the timely filing of an NOD); Beyrle v. Brown, 9 Vet. App. 
24 (1996).

In June 2009, a hearing was held by the undersigned.  The 
transcript is of record. 


FINDINGS OF FACT

1. In an unappealed February 2003 rating decision, the RO 
denied service connection for bilateral hearing loss.   

2. Evidence received since the February 2003 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for bilateral hearing loss 
and raises a reasonable possibility of substantiating the 
claim. 

3.  A hearing loss disability was not first manifest during 
service, or within a year after discharge from service, and 
the medical evidence of record does not show that the 
Veteran's current hearing loss is otherwise related to any 
disease or injury incurred in or aggravated by service.  

4.  Diabetes mellitus was not first manifest during service, 
or within a year after discharge from service, and the 
medical evidence of record does not show that the Veteran's 
diabetes mellitus is related to any disease or injury 
incurred in or aggravated by service.  


CONCLUSIONS OF LAW

1.  The February 2003 rating decision denying entitlement to 
service connection for bilateral hearing loss is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the 
February 2003 rating decision and thus, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2008).

3.  Hearing loss was not incurred in or aggravated by the 
Veteran's active military service nor may it be presumed to 
have been incurred or aggravated therein.  38 U.S.C.A. § § 
1110, 1112, 1131, 5102, 5103, 5103A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.6, 3.303 3.307, 3.309, 3.385 (2008).   

4.  Diabetes mellitus type II was not incurred in or 
aggravated by the Veteran's active military service nor may 
it be presumed to have been incurred therein.  38 U.S.C.A. § 
1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice & Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159. 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Kent v. Nicholson, 20 Vet. App. 1 (2006), addresses notice 
requirements specific to new and material claims.  Kent 
requires that the appellant must be apprised as to the 
requirements as to the underlying service connection claim 
and as to the definitions of new and material evidence.  Kent 
further requires that the notice inform the veteran as to the 
basis for the prior final denial and what evidence would be 
necessary to substantiate the claim.  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Concerning the claim to reopen the previously denied claim 
for service connection for bilateral hearing loss, in light 
of the favorable action taken herein with regard to whether 
new and material evidence has been received, discussion of 
whether VA has met its duties of notification and assistance 
as to this issue is not required, and deciding the appeal at 
this time is not prejudicial to the Veteran.

Since the RO has already had an opportunity to further 
develop the record including a VA examination and conduct a 
de novo review of the reopened claim of service connection 
for bilateral hearing loss, based on the evidence in its 
entirety, a decision by the Board on the merits of the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss at this juncture is not prejudicial to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO provided the appellant pre-adjudication notice by 
letters in September 2004 and October 2005 as to the 
underlying service connection claims. 

The notifications substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence.  

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection,  no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  That notwithstanding, the RO cured the defect by 
sending a subsequent letter to the Veteran in March 2006 that 
specifically notified the Veteran regarding the assignment of 
disability ratings and effective dates for any grant of 
service connection and the claims were readjudicated in 
October 2007 and April 2008 supplemental statements of the 
case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 
1696, (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service medical records, offered to assist 
the Veteran in obtaining evidence, afforded a physical 
examination and obtained medical opinions as to the etiology 
and severity of his hearing loss disability.  The Veteran has 
also been afforded the opportunity to give testimony before 
the Board, which he did.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the claims file and the Veteran has not 
contended otherwise.  

In disability compensation (service connection) claims, VA 
must provide a medical examination [for a nexus opinion, as 
applicable] when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The Veteran was not examined by VA in 
conjunction with his claim of service connection for diabetes 
mellitus; however, no such examination is necessary in this 
case because there is no indication, either by medical 
evidence or the Veteran's own statements, that the current 
disability is associated with his service.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

New and Material Evidence

In a February 2003 decision, the RO denied service connection 
for bilateral hearing loss.  The basis of the denial was the 
fact that there was no treatment in service, no diagnosis of 
hearing loss upon exit from service in 1973, and no competent 
medical  opinion linking any current diagnosis of hearing 
loss to service.  

Currently, the Veteran contends his current hearing loss is 
the result of his noise exposure in service. 

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  When "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, 
service connection for bilateral hearing loss was denied on 
the grounds that there was no evidence of complaints or 
treatment for hearing loss during service, no evidence of 
hearing loss upon exit from service in 1973, and no evidence 
linking hearing loss to the Veteran's service.  The Veteran 
did not timely appeal the February 2003 decision and it 
became final.  38 U.S.C.A. § 7105. 

Additional evidence has been added to the record since the 
last final February 2003 decision, including a June 2006 VA 
treatment note, an August 2006 VA examination and the 
Veteran's testimony at the June 2009 Board hearing.  In the 
June 2006 VA treatment note the examiner referenced a March 
2006 hearing test which diagnosed the Veteran with bilateral 
high frequency severe sensorineural hearing loss.  Such 
hearing loss was attributed to exposure to loud aircraft 
noise during service.  The August 2006 VA examination 
diagnosed the Veteran with moderate to severe sensorineural 
bilateral hearing loss.  The Veteran testified that during 
service as a fuel specialist he was exposed to aircraft noise 
without ear protection while in Guam and in Texas.   

The evidence submitted since the RO's February 2003 decision, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, as it contains credible testimony as 
to in-service noise exposure, as well as medical evidence 
suggesting a link between current hearing loss disability and 
active service.  Thus, the recently received evidence 
raises a reasonable possibility of substantiating the claim.  
In sum, new and material evidence has been received since the 
RO's February 2003 decision; thus, the claim of service 
connection for bilateral hearing loss is reopened.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §  1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of presumptive diseases such as organic 
disease of the nervous system (including hearing loss), and 
diabetes mellitus to a degree of 10 percent within one year 
from the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 
3.307, 3.309.

To prevail on the issue of service connection, there must be 
medical evidence of a (1) current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Hearing Loss 

The Veteran asserts that service connection is warranted for 
bilateral hearing loss.  

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies at 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Even though disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is related to service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).

The record does not reflect that the Veteran's bilateral 
hearing loss developed to degree of 10 percent within one 
year from the date of termination, September 1973.  38 C.F.R 
§3.309(a).  Thus, there is no basis for a grant of service 
connection on a presumptive basis.  

Regarding direct service connection, the Veteran's military 
records indicate that his specialty for in service was a fuel 
specialist.  Therefore, his contentions of noise exposure are 
found to be consistent with the types and circumstances of 
his service.  38 U.S.C.A. § 1154(a).  Accordingly, noise 
exposure is conceded here.

The Veteran's reports of examination show clinical evidence 
of right ear hearing loss at 4000 Hertz, both at entrance and 
separation.  See Hensley v. Brown, 5 Vet. App. 155, 157 
(1993) (the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.)  However, there were no in-service complaints 
or treatment and the audiometric readings were essentially 
identical at entrance and separation.  

Thereafter, it is not until he filed his claim in September 
2002, 29 years after service that the Veteran reported 
hearing problems.  Specifically, the Veteran reported to the 
VA examiner in August 2006 that he has had hearing 
difficulties which had developed gradually over the years.  
The medical evidence first documents hearing loss based on a 
March 2006 audiogram.  In this regard, evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

The Veteran is competent to report observable symptomatology, 
such as hearing loss. See Layno v. Brown, 6 Vet. App. 465 
(1994).  Moreover, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence. 
Buchanan v. Nicholson, No. 05-7174 (Fed. Cir. June 14, 2006).  
However, the Veteran's contentions as to continuous symptoms 
since service are not found to be persuasive here, given that 
his audiometric levels were essentially unchanged between the 
enlistment and separation examinations, coupled with the lack 
of complaints or treatment for almost three decades.  

In finding against the claim, the Board has also considered 
the competent medical opinions of record.  In a June 2006 VA 
medical report, Dr. A.F. noted the Veteran's current 
bilateral hearing loss and history of noise exposure to 
aircraft in service and opined that such impairment occurs 
with the type of noise the Veteran was exposed to in service.  
However, while essentially stating that the Veteran's form of 
hearing loss is consistent with aircraft noise exposure, Dr. 
A.F. did not expressly state whether, in this case, the 
hearing loss was likely attributable to such noise exposure.  
In any event, even if Dr. A.F.'s statement could be construed 
as an opinion of nexus, no supporting rationale was provided 
and he did not review the claims file.  

A VA examination was conducted in August 2006 and the Veteran 
was diagnosed with bilateral sensory-neural hearing loss.  
The examiner reviewed the Veteran's claims file and medical 
records.  The examiner opined that it was not as least as 
likely as not that the Veteran's hearing loss was caused by 
his military service.  The examiner noted that the Veteran's 
service treatment records indicated normal hearing thresholds 
at induction and upon exit with only mild hearing loss at 
4000 HZ on the right that was of the same magnitude on 
induction and upon exit.  He opined that the Veteran's 
current hearing loss was not a result of his military noise 
exposure.  

The VA examiner's opinion is more persuasive than the Dr. 
A.F.'s statement as it was rendered following a review of the 
claims file and considered the essentially normal and 
consistent in-service audiometric findings, including an 
essentially normal separation examination.  Indeed, Dr. A.F. 
did not discuss the in-service findings in arriving at his 
conclusion, greatly diminishing the probative value of his 
opinion.  

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Additionally, the thoroughness and detail of a 
medical opinion are among the factors for assessing the 
probative value of the opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).

The Veteran genuinely believes that his hearing loss incurred 
in service and his factual recitation as to noise exposure in 
service is accepted as true.  However, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the 
etiology of hearing loss particularly given the lengthy time 
period between the noise exposure and the first complaint 
noted in 2002, and his views are of little probative value.  
Moreover, even if his opinion carried more probative value, 
it is far outweighed by the detailed opinion provided by the 
medical professional who reviewed the evidence and examined 
the Veteran.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).

In sum, the preponderance of the evidence is against the 
claim; there is no doubt to be resolved; and service 
connection for a hearing loss disability is not warranted.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990). 

Diabetes Mellitus

The record does not reflect that the Veteran's diabetes 
mellitus developed to degree of 10 percent within one year 
from the date of termination, September 1973.  38 C.F.R 
§3.309(a).  Thus presumptive service connection on the basis 
of chronic disease is not warranted. 

Service connection for diabetes mellitus is also presumed to 
be service connected if there was exposure to herbicides, 
i.e. Agent Orange, and the disease manifests to a degree of 
10 percent or more at any time.  38 C.F.R. §3.309(e).  
Exposure to herbicides will be presumed for persons who 
served in the Republic of Vietnam.  38 C.F.R. 
§3.307(a)(6)(i). 

The Veteran does not contend, nor does the report from the 
Department of the Air Force reflect that the Veteran had any 
service in the Republic of Vietnam therefore he is not 
presumed to have been exposed to Agent Orange.   

Notwithstanding, the Veteran may still establish service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Veteran contends that he was exposed to Agent Orange when 
he was stationed in Guam; however, there is no evidence of 
record to support his claim of exposure.  Nor is there any 
evidence of the Veteran being diagnosed with diabetes 
mellitus during service or within one year after discharge 
from service, nor is there any evidence of any manifestations 
during service or upon discharge that could be construed to 
be related to diabetes.

In a June 2006 VA progress note, the physician stated that it 
was conceivable that the Veteran was exposed to Agent Orange 
based solely on the Veteran's reported history.  Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant).  In any event, while finding exposure to 
herbicides conceivable, the physician never addressed the 
central question, whether  the Veteran's diabetes mellitus is 
related in any way to such exposure.  Again, such opinion 
would be required here, as the presumptive provisions have 
not been satisfied.  

Private and VA progress notes indicate the Veteran has a 
current diagnosis of diabetes mellitus; however there is no 
medical opinion of record showing that the Veteran's current 
diabetes is related to his active service. 

Absent a link between the Veteran's current diabetes mellitus 
diagnosis and his military service, service connection for 
diabetes mellitus is not established. 

The preponderance of the evidence is against a finding that 
diabetes mellitus is related to service; there is no doubt to 
be resolved; and service connection for diabetes mellitus is 
not warranted.


					(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened, and to this extent only, the claim is granted. 

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for diabetes mellitus is 
denied.


______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


